index no control no internal_revenue_service technical_advice_memorandum tam-106475-98 taxpayer's name taxpayer’s id number taxpayer’s address sep year of death date of conference district_director legend a b cs state trust date date date date date date issue does b have a qualifying_income_interest_for_life within of the code in any portion of the meaning of sec_2056 b ii the family_trust created pursuant to the terms of the trust executed by a conclusion sonclusion b does not have a qualifying_income_interest_for_life in any portion of the family_trust because pursuant to the terms of the trust executed by a the trustees of the family_trust had the power to appoint the principal of the family_trust to someone other than b during b’s life b o facts on date a executed his will and created a revocable and a’s son wa sec_55 years of age at that time a was married and had two living_trust trust adult children from a prior marriage of age the father of five children affection for his son in the trust document and stated he was specifically not making any provisions for his son because with a's assistance over the years his son had become a very successful businessman and had accumulated substantial assets a acknowledged his love and a’s daughter wa sec_53 years a‘s son was married and a died approximately years later on date he was survived by his wife b grandchildren of a’s property was to be distributed to the trust and b and cc were to become the cotrustees of the trust under the terms of a’s will upon a’s death all his daughter c and his five his son article six section c of the trust provides my trustee in its sole and absolute discretion may elect to have trust property qualify for the federal estate_tax_marital_deduction as qualified_terminable_interest_property under the appropriate provisions of the internal_revenue_code and its regulations article eight of the trust directs the trustee at a’s death to divide the trust property into two separate trusts a marital trust and a family_trust consist of a dollar amount equal to the maximum dollar amount which b would be entitled to receive pursuant to state statute b’s elective share the family_trust is to consist of the balance of the trust property if b elected against a’s will the marital trust is to article nine governs the marital trust it provides that the marital trust is share one and marital share two marital share two was never established or funded and is not relevant to the issue in this case as the marital trust therefore marital share one will hereafter be referred to to be divided into two shares marital article nine further provides that the trustees are to apply for b’s benefit at least monthly during b’s lifetime all of the net_income from the marital trust the trustees are to pay to or apply for b’s benefit such amounts from the principal of the marital trust as b may at any time request in writing limitation is to be placed on b as to either the amount or reason for such invasion of principal the trustees are also authorized to distribute in their sole discretion as much of the principal as necessary or advisable for b’s education health maintenance and support in making such distributions the trustees are to take into consideration to the extent that the trustees deem no advisable any income or resources of b which are outside of the trust and are known to the trustees sec_2 of article nine provides b with an unlimited and unrestricted general power to appoint the entire principal and any accrued and undistributed_income of the marital trust as it exists at b’s death in default of b’s exercise of the power_of_appointment the principal and any accrued and undistributed_income is below to be distributed to the common trust described article ten governs the family_trust ten provides that the trustee shall distribute to or for the benefit of my spouse and my named beneficiaries as much of the net_income of the family_trust as follows sec_1 of article my trustee shall distribute fifty percent of the net_income to my wife monthly or other convenient installments that over to my daughter cc b predeceases me then her share shall be paid if she survives me in the event b in my trustee shall distribute fifty percent of the net_income to my daughter convenient installments if she survives me event that distributed to my common trust described below c predeceases me then her share shall be in monthly or other in the c sec_1 of article ten provides any net_income of the family_trust which is not distributed by my trustee shall be accumulated and added to the principal of the family_trust igs however my intention that all income of the family_trust be distributed to the beneficiaries hereinbefore named it sec_1 discretionary distributions of principal to my spouse my trustee shall make all distributions of principal from the marital trust of article ten provides in making section l c distributions under the family_trust shall be made only to my named beneficiaries the only named beneficiaries in article ten of article ten provides discretionary are b and cc sec_2 of article ten provides my trustee shall be mindful that my primary concern and objective is to provide for the education health maintenance and support of my spouse and my named beneficiaries and that the preservation of principal is important in the accomplishment of these objectives sec_3 of article ten provides that the family_trust shall terminate upon the death of the last survivor of the beneficiaries named above including any accrued and undistributed_net_income shall be administered as the common trust the remainder of the family_trust article eleven governs the common trust the common trust was to be created at the termination of the family_trust that is upon the death of the survivor of b and c continue until a’s youngest living grandchild reached the age of or received a degree from an accredited college or university prior to reaching age common trust was to be distributed outright to a’s grandchildren and the living descendants of deceased grandchildren at the present time the beneficiaries of the family_trust b and c still alive and a’s youngest living grandchild has reached the age of a practical matter the common trust will never come into existence at which time the property of the therefore as and was to are article thirteen provides if at any time there is no person corporation or other entity entitled to receive all or any part of my trust property then property shall be distributed to those persons who would be my heirs if i had died intestate owning such property fa ll of the trust a’s will was admitted to probate by the county surrogates court of state on date nearly months after a’s date of death as co- trustees of the trust filed a petition for the reformation and construction of a living_trust court approximately months later on date band c petition in the surrogates the petitioners requested the court to reform the family in order t o resolve any doubt as trust into two separate trusts family_trust i and family_trust ii to whether b s share of the family_trust would qualify for the marital_deduction and to direct that language be set forth in the separate trust for b authorizing her as executrix to make an election under sec_2056 of the internal_revenue_code to qualify the said separate trust’ for the federal estate_tax_marital_deduction in sec_1 of article ten of his trust a provided that the income of the family_trust was to be distributed percent to b and percent to c in sec_3 ' provided that upon the death of b and c the principal of the family_trust was to be used to fund the common trust for the benefit of a’s grandchildren or to be distributed to them outright if the youngest living grandchild had reached the age of of article ten a article ten contained no provisions regarding the percent of the income during distribution or accumulation of the interval between the death of the first to die of b or c and the death of the second to die the petitioners did not request the court to determine what should be done with thi sec_50 percent of the income during this period court to construe the terms of the family_trust as meaning that the principal of family_trust i was to be held for the benefit of b and the principal of family_trust ii was to be held for the benefit of article ten rewritten as part of article eight both the income and principal of family_trust i pass to c principal of family_trust ii predeceased b and that both the income and c’s share would pass to bif the petition requested the court to construe as meaning that b’s share would rather they requested the b predeceased c if c on date approximately months after the petition was the remainder beneficiaries a’s grandchildren of the filed family_trust filed a verified answer with objections and requests for alternative relief answer with the court document denies some matters alleged in the petition filed by b and c but states that the respondents family reformation of the to obtain the advantage of not object to court approval of reformation of the tax marital_deduction that a decree be granted requiring that in the event the family_trust is divided so as election that the decree provide that there shall be no principal distributions from the qtip_trust during the life of trust would be permissible in order to have one share qualify for the qtip the answer affirmatively requests an additional marital_deduction do family_trust to obtain an additional estate an otherwise appropriate admit that an appropriate the b shortly after the answer was filed the petitioners and the remainder beneficiaries entered into a stipulation stipulation the parties stipulated that a decree be issued by the court that incorporated substantially the changes requested in the petition and that added the following language to the reformed terms of the family_trust i from this trust there shall be no principal distributions on date approximately months after the petition was a result of the stipulation the court issued its decree decree filed petition and as that the trust be construed to read that the family_trust is be subdivided into two separate and equal trusts for the benefit of the net_income of family_trust i monthly during b’s life family_trust i benefit of b and family_trust ii for the benefit of if deceased to the common trust to be distributed to family_trust ii for the in response to the upon the death of to be paid to b if living or at least is is cc c b the decree ordered the principal of family_trust i to the decree states that the executrix of a's estate ig to determine in her absolute discretion whether to elect under sec_2056 to qualify family_trust i for the federal estate_tax_marital_deduction the decree also states that there are to be no distributions of principal from family_trust i c the trustee is the decree also provides that family_trust ii to be held for the exclusive benefit of apply for her benefit at least monthly during c’s lifetime all of the net_income trust ii will continue for the benefit of b paying all net_income to b at least quarter-annually survivor of b and c pass to the common trust parties request that there are to be no distributions of principal from family_trust ii the principal of family trusts i and ii will the decree does not state nor did the in the event that c predeceases b family upon the death of the to pay to c or to is on a's federal estate_tax_return a qualified_terminable_interest_property qtip_election was made and a marital_deduction was claimed with respect to trust percent of the family law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is united_states a citizen or resident of the sec_2056 provides that imposed by sec_2001 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse the value of the taxable_estate is for purposes of the tax to be sec_2056 b provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail on the lapse of time on the occurrence of sec_2056 b a provides that in the case of qualified_terminable_interest_property qtip the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 b b i defines qualified_terminable_interest_property as property decedent income_interest for life sec_2056 b b v applies and in which the surviving_spouse has a qualifying to which an election under which passes from the j sec_2056 b b ii provides that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's lifetime sec_2056 b b iii and iv provide that the term property includes an interest in property and a specific_portion of property shall be treated as separate_property sec_2056 b b v provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 b b i and that a_trust may be divided into separate trusts to reflect a to be made partial election that has been made authorized under the governing instrument or otherwise permissible under local law or is if sec_20_2056_c_-2 of the regulations provides that if or a result of a controversy involving the decedent’s will as involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent_to_his_surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest a decree will be accepted only to the extent that the court passed upon the facts upon which deductibility of the property interests depends to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will necessarily be accepted as of the spouse if the assignment or surrender was pursuant a bona_fide evaluation of the rights it will not however such section 7-dollar_figure of state trust law provides that notwithstanding any contrary provision of law unless expressly prohibited by the terms of the disposing instrument trustee of approval or the consent of the persons interested to establish two or more separate trusts in order to segregate for any of the the an express trust is authorized without prior court following purposes b property held in trust with respect co which a martial deduction under sec_2056 or sec_2523 of the united_states internal_revenue_code would be available by election or otherwise from property held in trust for persons other than the spouse or surviving_spouse so that one or more of such separate trusts qualify for the deduction under said sections it of article ten are contradictory there is first because the provisions of sec_1 and section a question as to is our opinion that a’s testamentary dispositions with respect to the family_trust are unclear or ambiguous in three respects l a whether all income is equal shares or whether income can be accumulated did not request the court to resolve this issue but instead informed the court that the trust terms provided for the distribution of all income equally to b and cc also not addressed in the answer to the petition to be distributed annually to b and cc in this question is the petition regardless of the contradictory provisions sec_1 a of article ten contains an express intent that all income be distributed percent each to b and cc state law follows the law of most states in that its courts have the inherent power to resolve facial ambiguities or internal inconsistencies in dispositive instruments by searching within the document for the intent of the testator as expressed in the instrument intent is determined from a reading of the instrument as and in view of the facts and circumstances under which its provisions were framed expresses a’s intent that all of the income of the family_trust was to be distributed equally to b and c therefore if the family_trust is divided into two separate trusts b would be entitled to all of the income of her separate trust which is one of the requirements for qualified_terminable_interest_property under sec_2056 b b ii we believe that section l a clearly a whole this the second uncertainty regarding the family_trust stems from sec_1 of article ten which makes no provision for b’ sec_50 percent of the income if b dies survived by c or for c’ sec_50 percent of the income if c dies survived by b the petition did not request the court to clarify this uncertainty but rather requested the court to construe sec_1 of article ten as meaning that both the income and principal of a one-half share of the trust was intended by a to be held for the benefit of b and both the income and principal of the other one-half share was intended by a to be held for the benefit of cc the issue regarding the payment of percent of the income of the family_trust during the interval between the deaths of b and c is not relevant to the question of whether b has a qualifying_income_interest_for_life in percent of the family as stated above or whether there is whether the surviving spouse’s income_interest terminates trust at her death with the remainder passing to the remaindermen at that time a second income_interest following the surviving spouse’s death makes no difference with respect to the requirements for qualified_terminable_interest_property b were to receive c’ sec_50 percent of the income the same token if of the family_trust at c’s death this would have no relevance to whether or not b has a qualifying_income interest in a one-half share of the family_trust by the third uncertainty encountered in a’s trust is whether the surviving_spouse does not have a the principal of the family_trust may be invaded during b’s life for the benefit of anyone other than b b b ii qualifying_income interest in property which passes from the decedent if any part of the property can be appointed to anyone other than the surviving_spouse during the surviving spouse's lifetime interest which passes from the decedent to the surviving_spouse qualifies for the marital_deduction must be made as of the date of the decedent’s death the determination of whether or not a property jackson v united_states u s under section none of the parties to the judicial proceeding requested the as executed by a to determine whether the trustees could distribute principal court to construe the provisions of the trust -- -- from the family_trust to anyone other than b during her lifetime and the court did not rule specifically on this issue it is our opinion that the trust instrument executed by a if this were not the case first all agree that distribution of b and c during their lives is mandatory not a requirement for a qualifying_income interest under section in our conclusion is based on the shows that a intended that the principal of the family_trust could be invaded for the benefit of c during the life of b the discretion of the trustees following rationale income to discretionary entitled to all of the income from percent of the trust which i sec_2056 b b ii mandatory discretionary distributions in sec_1 of article ten must apply to principal distributions permissible distributees of the discretionary distributions are the named beneficiaries of the family_trust named beneficiaries of the family_trust in article ten are b and cc that discretionary distributions of principal to b were to be made only from the marital trust intended that discretionary distributions of principal from the family_trust could be made to second since income distributions are fifth a clearly provided in sec_1 c while b was still living therefore a must have fourth the only third the only of article ten b would not be our conclusion is supported by the decree which was issued in response to the petition answer and stipulation provides that distributions of principal may not be made from family_trust i which is the one-half share of the original family_trust segregated as by that same decree with respect to the principal of family_trust ii which is the separate trust created for the benefit of however the decree does not so provide a separate trust for the benefit of b the decree c our conclusion is also supported by a reading of the entire he expressly stated in sec_2 a evidently did not believe the same was true for trust instrument as executed by a in view of the facts and circumstances that existed when executed-by a a expressly did not provide in the trust for his son because he thought his son was more than capable of caring for himself and his family financially his daughter c that his primary concern and objective is education health maintenance and support of my spouse and my named beneficiaries and that the preservation of principal is important in the accomplishment of these objectives furtherance of his objective with respect to his spouse a provided her for her lifetime with all of the income from the marital trust which consisted of that amount of his estate to which she would have been entitled had she elected against a’s will under state law family_trust marital trust in any amount at any time desired trust which specifically qualify that trust for the marital_deduction a included terms within the provisions of the marital she was also entitled to the principal of the and percent of the income from the to provide for the in for whatever reason she of article ten for their lives for this latter reason it qualify for the marital_deduction on the contrary a did not intend that the family_trust or a’s primary any part of concern and objective in creating the family_trust was to provide for its named beneficiaries b and c and presumably to pass the principal after their deaths to his grandchildren unfettered right to invade the principal of the family_trust while b and c were to share the income from this trust b also had at her disposal all of the income and assets of the marital trust a could not be assured that percent of the income of the family_trust would be sufficient to provide for c's education health maintenance and support for her life and therefore he provided for discretionary distributions of principal to her for these purposes if the family_trust had not been reformed into two separate trusts the local court would hold that under the terms of the trust as executed by a to the extent that it was necessary for her education health maintenance and support c would be entitled to the principal of the trust is our opinion that c was not given the it u s bosch in commissioner of internal revenue v the issue before the supreme court was the effect to be a state court's determination regarding the validity of given to a general_power_of_appointment a surviving spouse's release of that was relevant in determining a trust’s qualification for the after reviewing the legislative estate_tax_marital_deduction the court found that history of the marital_deduction statute congress did not intend state court actions to have a determinative effect on federal tax questions not finality should be given to concluded that proper regard interpretations of the will by state courts and then only by a court in a bona_fide adversary proceeding 80th cong the supreme court held in bosch that where the federal a property estate_tax liability turns upon the character of interest held and transferred under state law authorities are bound only by a determination made of such if there is property interest by the highest court of no decision by the state's highest court then federal authorities must apply what they find to proper regard to relevant rulings of other courts of the state the state law after giving the state the court federal see s sess rep no 2d be the family_trust of the three ambiguous provisions of the trust no indication in the decree that the court b was entitled to all of the income from the property the property and anyone had a power to appoint any part of neither the two were relevant to the question of whether b one whether under the terms of two whether under discussed above had a qualifying_income_interest_for_life in the property comprising the family_trust the trust or a specific_portion of the terms of the property to anyone other than b during b’s life petition nor the answer directed the court to these questions and there is specifically interpreted a’s intent with respect to them this regard we characterized as an adversary proceeding following a genuine and active contest within the meaning of while the judicial proceeding may have been the regulations appropriate means of clarifying the uncertainties of the trust the proceeding based upon provisions we believe the intent of the petition answer and stipulation was to effect a federal the parties as was the estate_tax liability beneficial to all case in bosch do not believe that the decree can be a local court upon the merits in sec_20_2056_c_-2 of the estate_tax a decision of in moreover the authority granted to the trustee to separate a_trust into two trusts under section 7-dollar_figure of state’s trust law can only apply to trusts which by their terms satisfy the requirements for the federal estate_tax_marital_deduction the trust satisfies these requirements and the marital_deduction the trust may then be is claimed for only a portion of the trust if this divided into separate trusts those for which the deduction is claimed and those for which the deduction ig not claimed interpretation of state law section 7-dollar_figure is in accord with b -7 b of the estate_tax regulations which provides that the otip election may relate to all or any part of property that meets the requirements of sec_2056 b b i and that a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if such division is permissible under local law in the present case we have found that under the terms of the family_trust as executed by a discretionary distributions of principal were authorized to be made to c during the life of b therefore at the date of a’g death b did not have a qualifying_income_interest_for_life in any portion of the family_trust under sec_2056 b b ii reformation of the trust’s terms and the division of the trust into two separate trusts can not and did not convert b's the subsequent construction and caveat a copy of this technical_advice_memorandum is to be given to sec_6110 provides that it may not be the taxpayer used or cited as precedent end-
